Citation Nr: 1604602	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  15-21 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1953 to February 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In his substantive appeal, the Veteran requested a Board hearing in Washington, DC.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in June 2015.  However, in December 2015, the Veteran indicated that he no longer wished to have a Board hearing scheduled because he would be unable to travel to Washington, DC.  See VA Form 27-0820, dated in December 2015.  Under 38 C.F.R. § 20.702(e), a request for hearing conducted by the Board in Washington, DC, may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has indicated that he receives treatment for his bilateral hearing loss from the VA Loma Linda Healthcare System (HCS).  For example, in a May 2014 statement, the Veteran indicated that he was recently issued hearing aids from the VA Loma Linda HSC.  It is unclear from the record what other treatment the Veteran has received from that facility relevant to the issue on appeal.  The record does not reflect that efforts have been undertaken to obtain those records and associate them with the record.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).   Accordingly, remand is required so that appropriate steps may be taken to obtain the outstanding, relevant VA treatment records.  See 38 C.F.R. § 3.159(c)(2) (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records relevant to the matter being remanded, to include from the VA Loma Linda Healthcare System, and associate the records with the claims file.

2.  Undertake any other development deemed necessary in view of the expanded record, to include providing the Veteran another VA examination, if indicated.

3.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




